Citation Nr: 0113084	
Decision Date: 05/08/01    Archive Date: 05/15/01	

DOCKET NO.  00-18 702	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at the Providence Medical Center, 
Kansas City, Missouri, from January 3 to January 7, 2000. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel



INTRODUCTION

The veteran had active service from November 1945 to November 
1948.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 decision of the VA Medical 
Center, Kansas City, Missouri, which denied payment for 
unauthorized medical expenses incurred at the Providence 
Medical Center, Kansas City, Missouri, from January 3 to 
January 7, 2000. 


FINDINGS OF FACT

1.  The veteran incurred unauthorized medical expenses in 
connection with treatment and evaluation for a chief 
complaint of weakness at the Providence Medical Center, 
Kansas City, Missouri, from January 3 to January 7, 2000.  

2.  At the time of the hospitalization in January 2000, 
service connection was in effect for residuals of a fracture 
of the left clavicle, rated as noncompensably disabling from 
September 13, 1950. 

3.  The care provided in conjunction with the hospitalization 
in January 2000 was not for a service-connected disability, 
or for a nonservice-connected disability associated with and 
held to be aggravating the veteran's service-connected 
disability--residuals of a fracture of the left clavicle.  
The care was not provided in conjunction with participation 
in a vocational rehabilitation program.


CONCLUSION OF LAW

The criteria for reimbursement or payment by VA of the cost 
of unauthorized medical services rendered at the Providence 
Medical Center, Kansas City, Missouri, from January 3 to 
January 7, 2000, have not been met.  38 U.S.C.A. § 1728 (West 
1991); 38 C.F.R. § 17.120 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it should be pointed out that, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law redefines the 
obligations of VA with respect to the duty to assist.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475; see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

It is the Board's conclusion that the new law does not 
preclude the Board from proceeding to an adjudication of the 
veteran's claim.  This so because the requirements of the new 
law have been satisfied.  The veteran has been provided with 
a statement of the case informing him of the specific 
requirements for reimbursement or payment of unauthorized 
medical services.  He has been apprised of the reason for the 
denial of the claim, and a remand is not appropriate where 
there is no possibility of any benefit falling to the 
veteran.  Soyini v. Derwinski, 1 Vet. App. 540 (1991).  (As 
discussed below, the veteran does not meet the threshold 
requirement for payment or reimbursement of unauthorized 
expenses.)  Because the Board finds that no additional 
notification or development action is required under the 
VCAA, it would not be potentially prejudicial to the veteran 
for the Board proceed in adjudicating the merits of his 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-394 
(1993).   

The veteran has not claimed that the care provided in January 
2000 was authorized by VA.  The law provides that payment or 
reimbursement of the expenses of care, not previously 
authorized, in a private or public (or Federal) hospital not 
operated by VA, or of any medical services not previously 
authorized, including transportation (except prosthetic 
appliances, similar devices, and repairs), may be paid on the 
basis of a claim timely filed, under the following 
circumstances:  


(a) For veterans with service[-]connected 
disabilities.  Care or services not 
previously authorized were rendered to a 
veteran in need of such care or services:  

(1) For an adjudicated service-connected 
disability;

(2) For nonservice-connected disabilities 
associated with and held to be 
aggravating an adjudicated service-
connected disability; 

(3) For any disability of a veteran who 
has a total disability permanent in 
nature resulting from a service-connected 
disability (does not apply outside of the 
States, Territories, and possessions of 
the United State[s], the District of 
Columbia, and the Commonwealth of Puerto 
Rico);

(4) For any illness, injury, or dental 
condition in the case of a veteran who is 
participating in a rehabilitation program 
under 38 U.S.C.A. ch. 31 and who is 
medically determined to be in need of 
hospital care or medical services for any 
of the reasons enumerated in 38 C.F.R. 
§ 17.4[7(i) (formerly § 17.48(j)]; and 

(b) In a medical emergency.  Care and 
services not previously authorized were 
rendered in a medical emergency of such 
nature that delay would have been 
hazardous to life or health, and 

(c) When Federal facilities are 
unavailable.  VA or other Federal 
facilities were not feasibly available, 
and 

an attempt to use them beforehand or 
obtain prior VA authorization for the 
services required would not have been 
reasonable, sound, wise, or practicable, 
or treatment had been or would have been 
refused.  

38 C.F.R. § 17.120 (2000). 

A review of the evidence in this case discloses that service 
connection is in effect for residuals of a fracture of the 
left clavicle.  A noncompensable evaluation has been in 
effect since 1950.  This disorder is the veteran's only 
service-connected disability. 

Of record is a copy of the patient's consent to 
treatment/transport, authorization and release dated January 
3, 2000.  It was noted the veteran's chief complaint was of 
weakness.  His family stated he was feeling weak since that 
morning.  He was ambulatory at the scene, but was not 
properly oriented.  The impressions were listed as weakness 
and confusion.  Also, the veteran has maintained that his 
medical problem that day was due to carbon monoxide 
poisoning.  

Of record is a billing statement describing the services 
provided the veteran from January 3 to January 7, 2000.  
These included polysomnography with continuous positive 
airway pressure.  Also provided was arterial catheterization.  

Of record is a May 2000 statement from the operations manager 
of Emergency Providers Incorporated.  It was indicated that 
on January 3, 2000, the service responded to the veteran's 
residence and transported him to Providence Medical Center.  
The veteran had requested to be taken to a VA facility, but 
the crew informed him that the VA facility was closed.  The 
individual indicated that he spoke with the communications 
manager of his company and the individual stated that the 
communications center had been notified by the VA hospital 
that it was closed to all ambulance traffic.  The individual 
related that after the communications center received this 
information from the hospital, then the 

ambulances were notified that the hospital was closed.  He 
stated that until the communications center received a notice 
that the hospital was again open, they could not transport an 
individual to that hospital.  

The Board notes that in order for a veteran to be entitled to 
reimbursement or payment of medical expenses incurred without 
prior authorization of VA, all three criteria cited above 
must be met.  Failure to satisfy any of the three criteria 
listed above precludes VA from paying for unauthorized 
medical expenses incurred at a private facility.  Hayes v. 
Brown, 6 Vet. App. 66, 69 (1993).

With this in mind, the Board does not dispute that the care 
in question was emergent in nature.  Also, the Board 
acknowledges that VA facilities were not feasibly available 
at the time in question.  However, all three requirements of 
the law must be met to qualify for reimbursement and the 
remaining requirement of the law--that the unauthorized 
treatment in question be for a service-connected disability, 
is not met.  The only disability for which service connection 
is in effect is residuals of a fracture of the left clavicle.  
There was no indication whatsoever that the treatment in 
question was in any way related to that disorder.  Indeed, 
the veteran has asserted that treatment was for carbon 
monoxide poisoning.  Additionally, a review of the claims 
file does not reveal that the veteran was in receipt of a 
permanent and total disability rating.  Further, the veteran 
is not shown to have been a participant in a VA vocational 
rehabilitation program under 38 U.S.C.A. Chapter 31 at the 
time of his private hospitalization in January 2000.  

In sum, the first criterion for reimbursement or payment of 
medical expenses incurred without prior authorization from VA 
is not met.  Since failure to satisfy any one of the three 
criteria set forth above precludes VA payment of medical 
expenses incurred without prior authorization, the appeal 
must be denied.  38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  



ORDER

A claim for payment or reimbursement of unauthorized medical 
expenses incurred by the veteran during hospitalization at 
the Providence Medical Center, Kansas City, Missouri, from 
January 3 to January 7, 2000, is denied.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

